115 U.S. 288 (1885)
JACKS
v.
HELENA.
SAME
v.
SAME.
Supreme Court of United States.
Submitted November 2, 1885.
Decided November 9, 1885.
IN ERROR TO THE SUPREME COURT OF THE STATE OF ARKANSAS.
*289 Mr. M.T. Sanders and Mr. James P. Clarke for the motion.
Mr. J.C. Tappan and Mr. J.J. Hornor opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
These motions are granted on the authority of Detroit City Railway Co. v. Guthard, 114 U.S. 133, and the cases there cited. It appears distinctly on the face of the opinion of the court below, which, by the laws of Arkansas, forms part of the record, Rev. Stat. Ark. 1884, § 1318 [Gannt's Dig. (1874) §§ 1108, 1109], that the decision of the case was put, and properly put, on a ground which did not involve a consideration of the Federal question that may possibly have been presented by one of the several defences set up in the answer of the city, to wit: that the Constitution of 1874 prohibited the issue of the bonds in dispute. In fact, it is intimated in the opinion, that, if the case had rested on this defence alone, the judgment would have been the other way.
Dismissed.